Case 1:19-cv-25046-RNS Document 343-4 Entered on FLSD Docket 01/27/2021 Page 1 of 1



                                                                   Onpoint Global
                                                           Parent Company (Consolidated)
                                        On Point Global Consolidated Balance Sheet MoMoY
                                                         End of Dec 2020


 Financial Row                                    Dec-20
 ASSETS
   Current Assets
    Cash & Cash Equivalents                $11,193,145
    Accounts Receivable                    $15,546,415
    Prepaid Expenses                         $714,359
    Reserve Receivable                       $952,035
   Total Current Assets                    $28,405,954
   Noncurrent Assets
    Fixed Assets                             $198,125
    Investments                              $235,121
    Loans Receivable                           $50,260
    Intangible Assets                      $19,375,660
    Other Noncurrent Assets                  $200,198
   Total Noncurrent Assets                 $20,059,364
 Total ASSETS                              $48,465,318
 LIABILITIES & EQUITY
   Current Liabilities
    Accounts Payable                        $9,437,946
    Credit Cards Payable                       $26,410
    Accrued Expenses                        $3,760,833
    Deferred Revenue                                $0
    Short-term Loans                        $3,534,025
   Total Current Liabilities               $16,759,213
   Long Term Liabilities                   $15,780,376
   Equity
    Partner Equity                          $12,523,786
    Other Equity                              ($214,140)
    Retained Earnings                      ($12,212,899)
    Net Income                              $15,920,007
    Cumulative Translation Adjustment          ($91,026)
   Total Equity                             $15,925,728
 Total LIABILITIES & EQUITY                 $48,465,318
